                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     STATE BAR OF CALIFORNIA,                           Case No. 18-cv-05879-SI
                                   7                    Plaintiff,
                                                                                            ORDER REVOKING IN FORMA
                                   8              v.                                        PAUPERIS STATUS
                                   9     DANIEL EVERETT,
                                  10                    Defendant.

                                  11

                                  12          On March 20, 2019, the Ninth Circuit issued a Referral Notice requesting this Court
Northern District of California
 United States District Court




                                  13   determine the limited issues of (1) whether defendant Daniel Everett’s appeal in the above captioned

                                  14   matter should continue with in forma pauperis status and (2) whether the appeal is frivolous or taken

                                  15   in bad faith. The Court hereby finds the appeal is frivolous and in bad faith, accordingly, revocation

                                  16   of Mr. Everett’s in forma pauperis status is warranted.

                                  17

                                  18                                            BACKGROUND

                                  19          In December 2016, the State Bar of California brought disciplinary actions against Mr.

                                  20   Everett.1 On four separate occasions, Mr. Everett sought to remove the state matter to this Court.2

                                  21   The State Bar of California (“State Bar”) successfully moved to remand in each instance. Most

                                  22   recently, on February 1, 2019, this Court granted the State Bar’s motion to remand and for sanctions,

                                  23   again finding no subject matter jurisdiction.

                                  24

                                  25          1
                                                See Notice of Disciplinary Charges, [consolidated] State Bar Court Case Nos. 15-O-
                                  26   12952; 15-O-13789; 15-O-14462, available at http://members.calbar.ca.gov/courtDocs/15-O-
                                       12951.pdf; Notice of Disciplinary Charges, State Bar Court Case No. 16-O-10277 [16-O-15762],
                                  27   available at http://members.calbar.ca.gov/courtDocs/16-O-10277.pdf.
                                              2
                                                See Case No. 3:17-CV-01716 (March 29, 2017 petition for removal), Case No. 3:17-CV-
                                  28   03595 (June 21, 2017 petition for removal), Case No. 3:18-CV-00051 (January 4, 2018 petition
                                       for removal), Case No. 3:18-CV-05879 (September 25, 2018 petition for removal).
                                   1          On March 4, 2019, Mr. Everett filed a notice of appeal with respect to this Court’s February

                                   2   1, 2019 order granting the motion to remand and for pre-filing approval sanctions. See Dkt. No. 34.

                                   3   On March 20, 2019 the Ninth Circuit entered the Referral Notice referenced above. See Case No.

                                   4   19-15467 Dkt. No. 2.

                                   5

                                   6                                          LEGAL STANDARD

                                   7          “An appeal may not be taken in forma pauperis if the trial court certifies in writing that it is

                                   8   not taken in good faith.” 28 U.S.C. § 1915(a)(3). The test for allowing an appeal to proceed in forma

                                   9   pauperis is a low bar; appellant satisfies the good faith requirement if any issue raised for review in

                                  10   the appeal is not frivolous. Gardner v. Pogue, 558 F.2d 548, 550-51 (9th Cir. 1977); see

                                  11   also Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002) (if at least one issue or claim

                                  12   is non-frivolous, the appeal must proceed in forma pauperis as a whole). An action is frivolous
Northern District of California
 United States District Court




                                  13   “where it lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325

                                  14   (1989). In other words, “frivolous,” as used in § 1915 and when applied to a complaint, “embraces

                                  15   not only the inarguable legal conclusion, but also the fanciful factual allegation.” Id.

                                  16

                                  17                                              DISCUSSION

                                  18          Mr. Everett’s appeal lacks any arguable basis in law or in fact. As this Court has stated four

                                  19   times previously, it does not have subject matter jurisdiction over the State’s Bar’s disciplinary

                                  20   action regarding Mr. Everett. Accordingly, the Court finds that revocation of defendant’s in forma

                                  21   pauperis status is warranted.

                                  22

                                  23          IT IS SO ORDERED.

                                  24   Dated: March 20, 2019

                                  25                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  26                                                    United States District Judge
                                  27

                                  28
                                                                                         2
